The opinion of the court was delivered by
The Chancellor.
It was held by the Supreme Court, in Cumberland Bank v. Hann, 3 Harr. 222, that in an action by the endorsee against the maker upon a promissory note, endorsed to the plaintiff, bona fide, and for a valuable consideration, the simple fact that the endorser was, at the time of making the endorsement, indebted to the defendant, was no defence. That decision has been followed for now nearly forty years. It is satisfactory to this court. Its principle governs this case. The judgment of the Supreme Court will, therefore, be affirmed:
For affirmance — The Chancellor, Dixon, Knapp, Reed, Sculler, Yan Syckel, Woolhull, Clement, Doll, Green, Lilly, Wales. 12.
For reversal—None.